DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 3/4/22.  
The Examiner notes that Applicant states that amended drawings have been filed in the most recent response, however such drawings are not found therein.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 49 and 51-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the term “wherein an average thickness of the crown is greater than an average thickness of the sleeve” lacks antecedent basis in the original disclosure and as such is deemed new matter and must be removed.  Specifically, while the specification does recite maximum and minimum thicknesses of the crown and sleeve, and states that the crown has a greater maximum thickness, it is silent to any relationship regarding an “average thickness” between the components.  Additionally, the figures do not clearly show any comparison of average thicknesses.  Deletion is required. 
Regarding claims 49 and 51, the term “wherein the crown covers an entirety of an outer surface of the sleeve, the outer surface of the sleeve being the surface of the sleeve that faces the crown” lacks antecedent basis in the original disclosure and as such is deemed new matter which must be removed.  Specifically, the crown does not cover the entirety of the outer surface of the sleeve, as the bottom rim of the sleeve is an outer surface, and/or part of the outer surface, and is not covered by the crown.  Deletion is required.  
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 9, 40-41, 44, 49 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Regarding claims 5-6 and 40-41, the terms “within a range of 40-150” is indefinite as the range is unitless.  As such it is impossible to ascertain what the scope of the claim encompasses and whether the range is micrometers, nanometers, or another unit of measure.  Clarification is required.  
Regarding claims 49 and 51, the term “wherein the crown covers an entirety of an outer surface of the sleeve, the outer surface of the sleeve being the surface of the sleeve that faces the crown” is indefinite as the claim contradicts that which was originally disclosed.  Specifically, as explained above, the bottom rim of the sleeve is part of the outer surface thereof, and the crown does not cover it.  Clarification is required.  
Regarding claims 9 and 44, the term “the light curing cement” lacks antecedent basis in the claims.  Specifically claims 1 and 36 do not explicitly require a light curing cement, and only generally “a cement”.  Clarification is required.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8, 10-13, 36, 38, 43, and 45-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vollmann (EP 3610824 A1).
Regarding claims 1 and 36, Vollmann discloses a dental restoration device (10) comprising: a sleeve (14) having an exterior surface and an interior pocket that is at least partially filled with a dental cement (e.g. cement, when seated, see [0035]); and a crown (16) having an exterior surface and an interior surface that is mated to the exterior surface of the sleeve and bonded thereto by an adhesive disposed between the exterior surface of the sleeve and the interior surface of the crown (see Fig. 1 and “adhesive” [0020]-[0021]), wherein an average thickness of the crown is greater than an average thickness of the sleeve (see Fig. 1 showing crown to be thicker over its entirety vs sleeve); and wherein a gingival end of the crown is substantially co-planar with a gingival end of the sleeve (see Fig. 1).  
Vollmann additionally discloses wherein the exterior surface of the crown has a shape including at least one cusp (see point of crown) and the interior surface of the crown has a shape that is inverted with respect to the shape of the exterior surface (see Fig. 1, at least in part; per claims 3 and 38); wherein the sleeve includes a polymer (see [0033], per claims 8 and 43); wherein the sleeve has a high young’s modulus (see [0023]; per claims 10 and 45); wherein the sleeve is non-porous (e.g. PMMA, PEEK, etc.; no porosity disclosed, see citations above; per claim 11 and 46); wherein the crown and sleeve are capable of being formed by injection molding (the term is a product by process limitations, that is the crown and sleeve are capable of being formed by injection molding; in the instant case the Examiner asserts that both materials of the crown and sleeve are capable of being used in an injection molding process while in the .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Vollmann in view of McDonald et al (US 2011/0117524 A1).
Regarding claims 2 and 37, Vollmann discloses all the features of the claimed invention as explained above, including wherein the sleeve is at least partially translucent to light (e.g. PEEK and/or PMMA are at least partially light translucent), and 
McDonald et al, however, teaches a dental restoration system (10 and 12) having a sleeve (12) which is at least partially filed with a dental cement (see [0039], “light cured composite resin”).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Vollmann, to include McDonald’s use of light cure composite resin, as such modification would make use of an old and well known dental adhesive material, improve aesthetics of the final device and increase working time of the adhesive.  Additionally, a change of material has been held to be within the skill of the ordinary artisan.  
Claims 4 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Vollmann in view of Dierkes et al (US 8636512 B2).
Regarding claims 4 and 39, Vollmann does not explicitly teach that the exterior surface of the sleeve has a same shape as the exterior surface of the crown as required.  
Dierkes et al, however, teaches a dental restoration device (20) comprising a sleeve (3) and a crown (15), wherein the exterior surface of the sleeve has a same shape as the exterior surface of the crown (see Fig. 8).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Vollmann to include Dierkes teaches of providing the sleeve with the same shape as the crown, as such modification would improve force distribution, bond strength and final aesthetics of the device.  Additionally, it has been held that a change of shape of a known component of a device is within the skill of the ordinary artisan.  
Claims 5-6 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Vollmann in view of Mayer et al (US 6955540 B2), as best understood by the Examiner.  
Regarding claims 5-6 and 40-41 Vollmann does not teach wherein the interior surface of the crown and the exterior surface of the sleeve each have a surface roughness average within a range of 40-150, as best understood by the Examiner.  
Mayer et al, however, teaches providing two engaging surfaces (inner and outer) of a dental restoration/prosthetic system which have surface roughness averages within a range of 40-150 microns (see col 4, lines 55-59 and col 8, lines 58-65).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Vollmann to include Mayer’s surface roughness of inner/outer engaging surfaces of a prosthetic system, as such modification would provide improved bonding and retention between the components, improving longevity and durability of the restoration.  
Claims 7 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Vollmann in view of Saito et al (US 2004/0161726 A1).
Regarding claims 7 and 42, Vollmann discloses wherein the crown includes a material which may include glass particles (e.g. lithium disilicate glass, see [0015]), but does not explicitly teach a polymer with ceramic and/or glass particles suspended therein as required. 
Saito et al, however, teaches a resin based (polymer) material filled with glass particles (up to 75% weight) suspended therein (see [0024]-[0027]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention .  
Claims 9 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Vollmann in view of Moszner et al (US 8466212 B2).
Regarding claims 9 and 44, Vollmann does not explicitly teach wherein the light curing dental cement has a high Young’s modulus in a cured state as required.  
Moszner et al, however, teaches a dental light curable cement with a high elastic modulus when cured (see Example 4, col 13, line 38 through col 14, line 20 and table 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Vollmann to include Moszner’s high modulus light curable cement as such modification would improve the bond strength between the components, reducing the risk of inadvertent separation and loss of the crown. 
Response to Arguments
Applicant's arguments filed 3/4/22 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection above necessitated by Applicant’s amendments. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 2013/0209961 teaches roughening inner and outer surfaces of a joint between prosthetic components.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD MORAN/Primary Examiner, Art Unit 3772